McMILLAN, Judge.
The appellant pleaded guilty to possession of a controlled substance and was sentenced to 10 years’ imprisonment in the penitentiary. Thereafter, he filed a Rule 20, A.R.Crim.P.Temp., petition containing the following allegations: (1) that his guilty plea was involuntary because it was based on his counsel’s stating that he would not have to serve more than 1 year in prison; (2) that evidence used to convict him was obtained in an illegal search of his car; (3) that his counsel was ineffective in that he coerced him to plead guilty and failed to properly investigate his alibi and to interview a potential defense witness; and (4) that his counsel was ineffective in that he failed to file an appeal despite the appellant’s express desire for him to do so.
The record contains no evidence of a response by the State to the appellant’s petition. On the same date that it was filed, the trial court summarily denied the petition by noting on its face “Denied.”
The State requests that this matter be remanded to allow the trial court to give its reasons for the summary dismissal or for the State to file an answer to the petition. The State contends that a hearing may not be required after the State’s response and further contends that the allegation of an unlawful search should not be considered because it was waived by the appellant’s guilty plea. Therefore, this cause is due to be remanded to the trial court where the State may be ordered to file an answer to the petition. Regardless, the trial court shall state its reasons for the summary dismissal and file its return to this Court within 90 days.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.